Exhibit 10.4

Execution Version

AMENDMENT NO. 2 TO FIRST LIEN TERM LOAN AGREEMENT

AMENDMENT NO. 2 (this “Amendment”) dated as of June 28, 2019 (the “Amendment
Effective Date”) to the First Lien Term Loan Agreement dated as of June 15, 2017
(as amended, supplemented or otherwise modified prior to the date hereof
(including pursuant to Amendment No. 1 to First Lien Term Loan Agreement, dated
as of March, 27, 2018, Increase Joinder No. 1A, dated as of March 1, 2019,
Increase Joinder No. 1B, dated as of March 1, 2019, and Increase Joinder No. 1C,
dated as of March 1, 2019), the “Loan Agreement”), among HORNBECK OFFSHORE
SERVICES, INC. (the “Parent Borrower”), HORNBECK OFFSHORE SERVICES, LLC (the
“Co-Borrower” and, together with the Parent Borrower, collectively, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”).

WHEREAS, the Borrowers have requested that the Loan Agreement be amended on the
terms set forth herein, and each Lender party hereto consents to this Amendment.

WHEREAS, this Amendment includes amendments to the Loan Agreement that are
subject to the approval of the Required Lenders, and that, in each case, will
become effective on the Amendment Effective Date (as defined below) on the terms
and subject to the conditions set forth herein.

WHEREAS, the Lenders party hereto constitute, collectively, the Required
Lenders.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Loan Agreement as amended by
this Amendment.

ARTICLE II

AMENDMENTS TO THE LOAN AGREEMENT

Section 2.01 Amendments to Loan Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date, the Loan Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the changed pages of the Loan Agreement
attached as Exhibit A hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each Loan Party represents and warrants to the
Administrative Agent and each Lender that, on and as of the Amendment Effective
Date:

(a) The execution, delivery and performance by such Loan Party of this Amendment
have been duly authorized by all necessary limited liability company or
corporate and, if required, member, or shareholder action, and do not and will
not violate the Organizational Documents of such Loan Party or any Restricted
Subsidiary of the Parent Borrower.



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) The representations and warranties of the Loan Parties set forth in Article
VII of the Loan Agreement and in the other Loan Documents are true and correct,
except to the extent any such representations and warranties are expressly
limited to an earlier date (in which case such representations and warranties
shall be true and correct on and as of such earlier date); provided, that the
representations and warranties contained in Section 7.04(a) of the Loan
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to clause (a) of Section 8.01 of the Loan Agreement and the
representations and warranties contained in Section 7.04(c) of the Loan
Agreement shall be deemed to include a reference to the 2019 Senior Credit
Agreement (as defined in the Loan Agreement as amended hereby).

(d) No Default exists immediately before or immediately after giving effect to
this Amendment.

(e) All material terms of the credit facilities governed by the 2019 Senior
Credit Agreement (as defined in the Loan Agreement as amended hereby), other
than any fees related thereto, have been disclosed in writing to the Lenders
party hereto.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

Section 4.01 Amendment Effective Date. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:

(a) Execution and Delivery of this Amendment. The Administrative Agent shall
have received a counterpart signature page of this Amendment duly executed by
each of the Loan Parties, the Administrative Agent and Lenders sufficient to
constitute, collectively, the Required Lenders.

(b) Payment of Expenses. The Administrative Agent and the Lenders shall have
received reimbursement or payment of all out-of-pocket fees, charges and
disbursements of counsel required to be reimbursed or paid by the Borrowers
under Section 12.03 of the Loan Agreement.

Section 4.02 Effects of this Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under the existing Loan Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the existing Loan
Agreement or any other provision of the existing Loan Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Except as expressly set forth herein, nothing
herein shall be deemed to be a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Agreement or any other Loan Document in similar or different
circumstances.

 

2



--------------------------------------------------------------------------------

(b) From and after the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Loan Agreement in any other Loan Document
shall be deemed a reference to the Loan Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Loan
Agreement and the other Loan Documents.

ARTICLE V

REAFFIRMATION

Section 5.01 Reaffirmation. Notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, (i) each Loan Party acknowledges and
agrees that each Loan Document to which it is a party is hereby confirmed and
ratified and shall remain in full force and effect according to its respective
terms (in the case of the Loan Agreement, as amended hereby and in the case of
the Guaranty and Collateral Agreement, as amended through the date hereof) and
(ii) each Guarantor hereby confirms and ratifies its continuing unconditional
obligations as Guarantor under the Loan Agreement with respect to all of the
Obligations.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6.02 Expenses. The Borrowers agree to reimburse the Administrative Agent
and the Lenders for all out-of-pocket fees, charges and disbursements of counsel
in connection with this Amendment, in each case to the extent required pursuant
to Section 12.03 of the Loan Agreement.

Section 6.03 Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. The exchange of copies of this Amendment and of signature pages
by facsimile or PDF transmission shall constitute effective execution and
delivery of this Amendment as to the parties hereto and may be used in lieu of
the original Amendment and signature pages for all purposes.

Section 6.04 Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

Section 6.05 Direction to Administrative Agent. Each of the Lenders party hereto
hereby (i) authorizes and directs the Administrative Agent to enter into this
Amendment, (ii) authorizes and directs the Collateral Agent, in its capacity as
such, to enter into the 2019 ABL/Term Intercreditor Agreement (as defined below)
and (iii) confirms that it is a Lender under the Loan Agreement as of the date
hereof. As used above, “2019 ABL/Term Intercreditor Agreement” means that
certain ABL/Term Intercreditor Agreement, dated as of the date hereof, among CIT
Northbridge Credit LLC, as ABL Collateral Agent (as defined therein), Wilmington
Trust, National Association, as Initial Term Collateral Agent and as Initial
Junior Term Collateral Agent (each as defined therein), and acknowledged and
agreed to by the Parent Borrower and the other grantors referred to therein.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

PARENT BORROWER:

    HORNBECK OFFSHORE SERVICES, INC.    

By:

 

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

 

CO-BORROWER:

    HORNBECK OFFSHORE SERVICES, LLC    

By:

 

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

[HOS - Signature Page to Amendment No. 2 to First Lien Term Loan Agreement]



--------------------------------------------------------------------------------

GUARANTORS:     HORNBECK OFFSHORE TRANSPORTATION, LLC     HOS-IV, LLC    
HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC     HORNBECK OFFSHORE OPERATORS, LLC  
  ENERGY SERVICES PUERTO RICO, LLC     HORNBECK OFFSHORE INTERNATIONAL, LLC    
HOS PORT, LLC    

By:

 

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

[HOS - Signature Page to Amendment No. 2 to First Lien Term Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

    WILMINGTON TRUST, NATIONAL ASSOCIATION    

By:

 

/s/ Nicole Kroll

    Name:   Nicole Kroll     Title:   Assistant Vice President

[HOS - Signature Page to Amendment No. 2 to First Lien Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

See Attached.



--------------------------------------------------------------------------------

“2019 Convertible Senior Notes Indenture” means that certain Indenture, dated as
of August 13, 2012, among HOSI, the Guarantors (as defined therein) party
thereto and Wells Fargo, as trustee, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements
thereof.

“2019 Senior Credit Agreement” means that certain Senior Credit Agreement, dated
as of the Amendment No. 2 Effective Date, among HOSI, as borrower, certain
financial institutions, as lenders, and CIS Northbridge Credit LLC, as
collateral agent and as administrative agent thereunder.

“2020 Senior Notes” means the 5.875% Senior Notes due 2020 issued pursuant to
the 2020 Senior Notes Indenture.

“2020 Senior Notes Indenture” means that certain Indenture, dated as of
March 16, 2012, among HOSI, the Guarantors (as defined therein) party thereto
and Wells Fargo, as trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.

“2021 Senior Notes” means the 5.000% Senior Notes due 2021 issued pursuant to
the 2021 Senior Notes Indenture.

“2021 Senior Notes Indenture” means that certain Indenture, dated as of
March 28, 2013, among HOSI, the Guarantors (as defined therein) party thereto
and Wells Fargo, as trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” has the meaning assigned such term in the Guaranty
and Collateral Agreement.

“Additional Eligible Vessel” means (i) each High Spec Vessel and each MPSV owned
by the Parent Borrower or any of its Restricted Subsidiaries as of the Effective
Date that does not constitute Vessel Collateral as of the Effective Date and
(ii) each High Spec Vessel and each MPSV acquired by the Parent Borrower or any
of its Restricted Subsidiaries after the Effective Date (A) for consideration
consisting entirely of the Equity Interests (other than Disqualified Stock) of
the Parent Borrower or the proceeds from any issuance of the Equity Interests
(other than Disqualified Stock) of the Parent Borrower or (B) pursuant to a
concurrent purchase and sale or in-kind exchange of Vessels (or a combination
thereof) that are not Vessel Collateral.

“Additional Lender” has the meaning assigned such term in Section 2.09(d).

“Additional Vessel” has the meaning assigned such term in Section 8.14(b).

 

2



--------------------------------------------------------------------------------

“Agreement” means this First Lien Term Loan Agreement, together with any and all
supplements, restatements, renewals, refinances, modifications, amendments,
extensions for any period, increases or rearrangements thereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively. Notwithstanding the foregoing, the Alternate Base Rate shall never
be less than 2.00%.

“Amendment No. 2 Effective Date” means June 28, 2019.

“Anti-Terrorism Laws” means any laws relating to sanctions, terrorism or money
laundering, including the USA PATRIOT Act, the laws comprising or implementing
the Bank Secrecy Act (as any of the foregoing laws may from time to time be
amended, renewed, extended, or replaced).

“Applicable Margin” means, for any day,

(a) from the Effective Date until the first anniversary thereof, with respect to
any ABR Loan, 5.00%, and with respect to any Eurodollar Loan, 6.00%,

(b) from the first anniversary of the Effective Date until the second
anniversary of the Effective Date, with respect to any ABR Loan, 5.50%, and with
respect to any Eurodollar Loan, 6.50%,

(c) from the second anniversary of the Effective Date until the third
anniversary of the Effective Date, with respect to any ABR Loan, 6.00%, and with
respect to any Eurodollar Loan, 7.00%,

(d) from the third anniversary of the Effective Date until the fourth
anniversary of the Effective Date, with respect to any ABR Loan, 6.25%, and with
respect to any Eurodollar Loan, 7.25%, and

(e) thereafter, with respect to any ABR Loan, 6.50%, and with respect to any
Eurodollar Loan, 7.50%;

provided that if the Borrowers elect to pay any amount of accrued interest as
PIK Interest pursuant to Section 3.02(f), then the “Applicable Margin”
(including in respect of such accrued interest) shall be increased by 1.00% for
so long as the Borrowers elect to pay PIK Interest.

 

4



--------------------------------------------------------------------------------

restrictions on sale or transfer (including any volume restrictions under Rule
144 under the Securities Act or any other restrictions imposed by the Securities
Act to the extent such restrictions would prevent the sale of such equity
securities within 365 days following the applicable Asset Sale), (b) a
registration statement under the Securities Act covering the resale thereof is
in effect, or (c) the Parent Borrower or any of its Restricted Subsidiaries is
entitled to registration rights under the Securities Act and has exercised such
rights and such registration process is under way.

“Loan Documents” means this Agreement, any Increase Joinder, the Notes, Fee
Letters and the Security Instruments.

“Loan Guarantees” means, collectively, the guarantees of the Indebtedness made
by the Guarantors pursuant to the Guaranty and Collateral Agreement.

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” means
any one of them.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including for the avoidance of doubt, Loans made pursuant to
Section 2.01 and the Incremental Term Loans.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, Properties, condition (financial or
otherwise) or results of operations of the Parent Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrowers and the Guarantors, taken as
a whole, to perform any of their payment or other material obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Document or
(d) the ability of the Administrative Agent or any Lender to enforce any of
their respective material rights under the Loan Documents.

“Material Indebtedness” means (i) Funded Debt (other than the Loans) or Hedging
Obligations, of any one or more of the Borrowers and the Guarantors in an
aggregate principal amount exceeding $25,000,000 and (ii) Debt outstanding under
the 2019 Senior Credit Agreement. For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligations shall be the
Swap Termination Value.

“Maturity Date” means the sixth (6th) anniversary of the Effective Date;
provided that the Maturity Date with respect to the Loans made pursuant to any
Incremental Term Commitment shall mean the maturity date specified with respect
thereto in the Increase Joinder.

“Minimum Fixed Charge Coverage Ratio Test” has the meaning assigned such term in
Section 9.02.

“Minimum Liquidity Amount” means $25,000,000.

“MPSV” means a multi-purpose support vessel.

 

27



--------------------------------------------------------------------------------

Agreement and any and all other agreements now or hereafter executed and
delivered by the Borrowers or any other Person as security for the payment or
performance of the Indebtedness, as such agreements securing the Indebtedness
may be amended, modified, supplemented or restated from time to time.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period. For the avoidance of doubt, Senior
Secured Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained.

“Specified Deposit Accounts” means, collectively, the Tranche A Unrestricted
Account, the Tranche B-1 Blocked Account and the Tranche B-2 Blocked Account.

“Specified Equity Interests” has the meaning assigned such term in the
definition of “Asset Sale”.

“Specified Foreign Subsidiary” has the meaning assigned such term in
Section 8.14(a)(ii).

“Specified Non-Cash Consideration” has the meaning assigned such term in
Section 9.08.

“Specified Qualified Appraisers” means (i) Dufour Laskay & Strouse, Inc., (ii)
Fearnley Offshore, (iii) RS Platou, (iv) ODS-Petrodata, (v) Clarksons, (vi)
Marcon International and (vii) each other Person that is an independent
shipbroker and that is reasonably satisfactory to the Required Lenders.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 7.01(a), 7.02 (as related to the borrowing under, guaranteeing
under, granting of security interests in the Collateral to, and performance of,
the Loan Documents), 7.03(b)(ii) (as related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral to, and
performance of, the Loan Documents), 7.08, 7.16 (other than clauses (c) and (d)
thereof), 7.18, and 7.19.

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset acquisition or sale, incurrence
or Redemption of Debt, Restricted Payment, Subsidiary designation, or other
event or action that in each case by the terms of this Agreement requires Pro
Forma Compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a Pro Forma Basis.

“Specified Value” means, subject in all cases to Section 1.06:

(a) with respect to any Existing Vessel, the Vessel Book Value thereof;
provided, that (A) subject to the following clause (B), if the Vessel Book Value
of any Existing Vessel is greater than $25,000,000, the Specified Value of such
Existing Vessel shall instead be the Appraised Value thereof and (B) if the sum
of (i) the aggregate Vessel Book Value of all

 

42



--------------------------------------------------------------------------------

power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Parent Borrower or one or more of its
Subsidiaries. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a direct or indirect Subsidiary of the Parent Borrower.

“Successor Company” has the meaning assigned such term in Section 9.04(a).

“Swap Termination Value” means, in respect of any Hedging Obligation, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Obligations, (a) for any date on or after the date such
Hedging Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Obligations, as determined by the
counterparties to such Hedging Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent Borrower most recently ended on or
prior to such date of determination and for which financial statements are
internally available at the time of such determination.

“Tranche A Unrestricted Account” means the Tranche A Unrestricted Account as
defined, and used for the purposes set forth, in the 2019 Senior Credit
Agreement as in effect on the Amendment No. 2 Effective Date.

“Tranche B-1 Blocked Account” means the Tranche B-1 Blocked Account as defined,
and used for the purposes set forth, in the 2019 Senior Credit Agreement as in
effect on the date Amendment No. 2 Effective Date.

“Tranche B-2 Blocked Account” means the Tranche B-2 Blocked Account as defined,
and used for the purposes set forth, in the 2019 Senior Credit Agreement as in
effect on the Amendment No. 2 Effective Date.

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrowers in connection with the Transactions, this Agreement, and the
other Loan Documents, and the transactions contemplated hereby and thereby.

“Transactions” means, with respect to (a) the Borrowers, the execution, delivery
and performance by the Borrowers of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the granting of Liens by the Borrowers on Collateral pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
and Collateral Agreement by such Guarantor, and the granting of Liens by such
Guarantor on

 

45



--------------------------------------------------------------------------------

or another Restricted Subsidiary of the Parent Borrower that was permitted to be
incurred by another provision of this Section 9.02; provided, that this clause
(vii) shall not permit the guarantee by any Restricted Subsidiary of the Parent
Borrower that is not a Loan Party of any Indebtedness incurred under
Section 9.02(b)(i) (or any Permitted Refinancing Indebtedness in respect
thereof) or Section 9.02(b)(x);

(viii) Permitted Refinancing Indebtedness incurred in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund Debt incurred pursuant to Section 9.02(a), 9.02(b)(i), 9.02(b)(ii), this
clause (viii) or Section 9.02(b)(xi);

(ix) Permitted Acquisition Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof (including any subsequent Permitted Refinancing
Indebtedness in respect of any Debt previously incurred under this
Section 9.02(b)(ix));

(x) Debt of the Borrowers (and any Guarantee thereof by a Guarantor) under the
Revolver Facility in an aggregate principal amount at any time outstanding not
to exceed the lesser of (1) $100,000,000 and (2) 85% of the Loan Parties’
eligible accounts receivable so long as on or before the date on which the such
Debt is incurred under the Revolver Facility, (y) the Administrative Agent, the
Collateral Agent and the representative with respect to the Revolver Facility
shall become a party to the Revolver/Term Intercreditor Agreement and (z) any
other requirements set forth in the Revolver/Term Intercreditor Agreement shall
have been satisfied; and

(xi) other Debt and/or Disqualified Stock in an aggregate principal amount
and/or liquidation preference, as applicable, that, when taken together with the
aggregate principal amount and/or liquidation preference, as applicable, of all
other Debt and/or Disqualified Stock incurred pursuant to this clause (xi) and
then outstanding will not exceed, together with any outstanding Permitted
Refinancing Indebtedness in respect thereof (but excluding any Increased Amount)
the greater of (1) $75,000,000 (provided that, until the earlier of (y) the date
that is 90 days after the Amendment No. 2 Effective Date and (z) the date on
which the Field Examination Condition (as defined in the 2019 Senior Credit
Agreement as in effect on the date hereof) has been satisfied, the amount in
this clause (1) shall equal $100,000,000) and (2) 2.5% of the Parent Borrower’s
Consolidated Net Tangible Assets determined as of the end of the Parent
Borrower’s most recently completed fiscal quarter for which internal financial
statements are available; provided that (i) any such Debt or Disqualified Stock
shall not be secured by any assets that are Collateral and (ii) any such Debt or
Disqualified Stock of a Loan Party referred to in this clause (xi) does not
mature and does not have any mandatory or scheduled principal payments or
sinking fund obligations prior to 91 days after the Maturity Date (except as a
result of a customary change of control or asset sale repurchase offer
provisions, subject to the prior making of any required payments on the
Indebtedness hereunder).

(c) The Borrowers shall not, and shall not permit any Guarantor to, directly or
indirectly, incur any Debt which by its terms (or by the terms of any agreement
governing such

 

102



--------------------------------------------------------------------------------

Section 9.10 Restrictions on Leveraged Vessel Acquisition Transactions. The
Parent Borrower will not, and will not permit any Restricted Subsidiary of the
Parent Borrower to, consummate any Leveraged Vessel Acquisition Transaction that
is not a Permitted Leveraged Vessel Acquisition Transaction.

Section 9.11 Restrictions on Deposit Accounts. The Parent Borrower will not, and
will not permit any Subsidiary of the Parent Borrower to, (i) use any Specified
Deposit Account for purposes other than those set forth in the 2019 Senior
Credit Agreement as in effect on the Amendment No. 2 Effective Date or permit
any Specified Deposit Account to hold any funds not expressly contemplated by
the 2019 Senior Credit Agreement as in effect on the Amendment No. 2 Effective
Date or (ii) use any Collection Account or Collection/Disbursement Account (each
as defined in the 2019 Senior Credit Agreement as in effect on the Amendment
No. 2 Effective Date) for any purpose other than (A) collecting the (1) proceeds
of accounts receivable and (2) proceeds transferred from other deposit or
investment accounts of the Parent Borrower or any of its Subsidiaries and
(B) disbursing those proceeds; provided that, in the case of any disbursement of
proceeds of the type described in the foregoing clause (A)(2), such disbursement
is made either no later than 3 Business Days after receipt of such proceeds in
the applicable Collection Account or Collection/Disbursement Account or pursuant
to a check, draft or other instrument written no later than 3 Business Days
after receipt of such proceeds in the applicable Collection Account or
Collection/Disbursement Account.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise; and (other than a
payment due on the Maturity Date) such failure is not cured within three
(3) Business Days after the applicable due date.

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c) any representation or warranty made or deemed made pursuant to Section 6.02
by or on behalf of the Parent Borrower, the Co-Borrower or any Guarantor in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document

 

109